5 F.3d 548NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry A. WRIGHT, Plaintiff-Appellant,v.Steve HARGETT, Defendant-Appellee.
No. 92-6279.
United States Court of Appeals, Tenth Circuit.

Before SEYMOUR, ANDERSON, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
Sept. 23, 1993.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
This matter is before the court on Plaintiff-Appellant Larry A. Wright's motion for leave to proceed on appeal without prepayment of costs or fees.


4
In order to succeed on his motion, plaintiff must show both a financial inability to pay the required filing fees and the existence of a reasoned, nonfrivolous argument on the law and facts in support of the issues raised on appeal.  See 28 U.S.C.1915(a);  Coppedge v. United States, 369 U.S. 438 (1962);  Ragan v. Cox, 305 F.2d 58 (10th Cir.1962).


5
On April 12, 1991, the district court entered a judgment denying Wright's petition for a writ of habeas corpus.  On April 14, 1992, over a year after the judgment was filed, Wright filed a "Motion to Amend and/or Vacate" the judgment of April 12, 1991.  The district court reviewed Wright's motion construing it as one made pursuant to Fed.R.Civ.P. 60(b), after eliminating other possible avenues for relief, and denied relief.  R. of District Court, Memorandum Opinion and Order, July 31, 1992.  On appeal from that order, Wright raises no issues of substance.


6
Substantially for the reasons stated in the district court's Memorandum Opinion and Order filed July 31, 1992, we conclude that Wright has failed to make a reasoned, nonfrivolous argument on the law and facts in support of the issues raised on appeal.  Accordingly, Wright's motion for leave to proceed on appeal without prepayment of costs or fees is DENIED.  The appeal is DISMISSED.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3